Citation Nr: 0738319	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 
2004, for the award of entitlement to a total disability 
rating based upon individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than September 
16, 2004, for the award of a 100 percent disability rating 
for post-traumatic stress disorder (PTSD) with alcohol abuse.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to March 
1970.  

The matter of entitlement to an earlier effective date for 
the grant of TDIU benefits comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Augusta, Maine Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was 
certified to the Board by the RO in Newark, New Jersey,.

The two issues listed on the title page of this decision, for 
the reasons discussed below, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify the 
veteran of any further action required on his part.

The record raises the issue of entitlement to separate 
evaluation for a left leg gunshot wound scar.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

REMAND

Of record is a January 2005 letter to the veteran from the 
Social Security Administration (SSA).  The letter informed 
him that SSA had determined that he had become disabled under 
SSA rules on February 9, 2004.  The decision which 
implemented this action is not of record.  Further, medical 
records considered in the adjudication of the SSA claim are 
not associated with the claims file, and there is no 
indication of an attempt to obtain such records.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where there is notice the veteran is receiving SSA 
disability benefits VA has a duty to acquire a copy of the 
decision granting such benefits and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372- 
3 (1992). As the SSA records may include medical evidence 
pertinent to the veteran's claim, the Board finds additional 
development is required prior to appellate review.

The record is conspicuously devoid of VA treatment records.  
While VA examination reports from 1996 and 2004 are of 
record, other medical records, such as outpatient treatment 
records, are not on file.  In light of the fact that the 
veteran has been service-connected for multiple disorders, 
the Board is of the opinion that he should be asked to inform 
VA whether he is, or has been, in receipt of VA medical 
treatment since March 2003, i.e., one year prior to his March 
2004 claim.  38 C.F.R. § 3.400(o)(2).  In the event that he 
answers in the affirmative, an effort to obtain all named 
records must be undertaken.  

A claim for unemployability compensation is, in essence, an 
application for an increased rating.  Wood v. Derwinski, 1 
Vet. App. 367, 369 (1991).  The Court has also held that a 
total rating based upon individual unemployability is merely 
an alternate way to obtain a total disability rating without 
being rated 100 percent disabled under VA's Schedule for 
Rating Disabilities.  Norris v. West, 12 Vet. App. 413, 420-
421 (1999).  The Court further held that a claim for a total 
disability rating based on individual unemployability was 
reasonably raised when a claimant, whose schedular rating met 
the minimum criteria under 38 C.F.R. § 4.16(a), requested 
entitlement to an increased rating and when there was 
evidence of current service-connected unemployability in the 
claimant's claims file or in records under VA control.  
Norris, 12 Vet. App. at 421.

The evaluation assigned the veteran's service-connected PTSD 
with alcohol abuse was increased to 100 percent in a December 
2005 rating decision, effective September 16, 2004.  The 
veteran expressed his disagreement with the effective date 
assigned in April 2006.  The timely filing of a notice of 
disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  As VA has yet to 
issue a Statement of the Case (SOC) as to the issue of 
entitlement to an earlier effective date for the assignment 
of a 100 percent rating for PTSD and alcohol abuse, the Board 
is obligated to remand this issue.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The veteran must be contacted in an 
effort to learn if he was afforded VA 
medical treatment since March 2003.  The 
veteran should be specifically requested 
to inform VA of the locations and dates 
of service for all VA treatment he has 
undergone since March 2003.  The RO must 
then seek to obtain all, if applicable, 
named treatment records.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain these government records would 
be futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of the appellant's SSA 
disability benefits award.  The 
disability determination should also be 
sought.  If no records are available, a 
formal written unavailability memorandum 
must be added to the claims file.

3.   Thereafter, and following any other 
indicated development, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than March 30, 
2004, for a total disability evaluation 
based on individual unemployability due 
to service connected disorders.  If the 
appeal is denied, the veteran and his 
representative must be provided a 
supplemental SOC (SSOC) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

4.  The RO must issue a SOC to the 
veteran and his representative addressing 
the issue of entitlement to an effective 
date earlier than September 16, 2004, for 
the award of a 100 percent schedular 
rating for post-traumatic stress disorder 
(PTSD) with alcohol abuse.  The SOC 
should also include all notice 
requirements of the VCAA concerning the 
claim for an earlier effective date.  The 
parties must be informed of the 
requirements to perfect an appeal with 
respect to this issue.  If, and only if, 
the veteran perfects an appeal with 
respect to this matter, the RO should 
then ensure that any indicated 
development is completed before the case 
is forwarded to the Board.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

